DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 7/27/2022, claiming priority to various provisional applications with an earliest filing date of 7/26/2019.
There is no claim 16.
Claims 1-15, 17-20 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 12/21/2021; 3/10/2022; 6/7/2022. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 12, 20: 
comparing a selected set of similar opportunity patterns to a target pattern based on a second subset of a set of target features that are different types than the target features included in a first subset; and
generating feedback recommending a next action for the target opportunity based on the comparing. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps as drafted, are simply marketing and sales decisions – i.e. business decisions regarding sales approach to responding to a sales lead. For example, a Sales Director’s responsibilities, in part, often involve review of past sales leads, especially those which were closed successfully, to recommend an action or response to a current sales lead. Additionally, the mere nominal recitation of a generic computer components (e.g. computer implemented method, a processor, a non-volatile storage/memory) used to implement this idea does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Regarding the aforementioned steps, as drafted, the claims as a whole merely describe how to generally “apply” these marketing and sales activities via use of generic computer components. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing marketing/sales business practice. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claims do recite additional limitations, as follows: “determining a target pattern for a target opportunity by applying a set of predefined functions to data collected in respect of the target opportunity to generate a respective set of target features that numerically represent the target opportunity, the target features including a plurality of different type of features; selecting, based on a first subset of the set of target features, a set of similar opportunity patterns from a database of stored opportunity patterns, each of the stored opportunity patterns representing a respective closed opportunity as a respective set of opportunity features that numerically represent the respective closed opportunity, the opportunity features including the same types of features at the target features;”
However, these steps do not present a technical solution to a technical problem. Instead, these steps are extra-solution activity and data-gathering steps – e.g. Applicant’s invention is not a novel or new technique for “determining a target pattern”, which at the high level of generality claimed is nothing more than classifying data according to an undisclosed “set of predefined functions” nor is the invention a new or novel technique of “select[ing] a set of similar opportunity patterns” as applicant’s “slect[ion]” is nothing more than a filter  based on undisclosed “subset of the set of target features”. The additional elements are not technical in nature. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 2 and 13 recite the following: “…wherein the stored opportunity patterns are [each] respectively generated by applying the same set of predefined functions applied to the data collected in respect of the target opportunity to data collected in respect of each of the respective closed opportunities.” However, similar to the finding noted supra regarding the “determining a target pattern” step, this is viewed as extra-solution activity data-gathering when recited at this very high-level of generality. There is nothing technical about this step. These claims, considered either independently or in combination with the parent claims, do not integrate the abstract idea into a practical application thereof.
 As another example, dependent claims 3 and 14 recite the following: “wherein the target features and the opportunity features each include types of features that are static features and types of features that are dynamic features, wherein static features represent properties that are expected to remain the same over a duration of an opportunity and dynamic features represent properties that are expected to change over the duration of the opportunity.” However, respectfully, a description of the collected features does not further illuminate how the abstract idea itself is to be performed. Furthermore, this description of the features as either static or dynamic (i.e. not static) covers all possible features – i.e. every feature may be classified as either static or dynamic and therefore this description is actually lacking any further limitation. For each of these reasons these claims, considered either independently or in combination with the parent claims, do not integrate the abstract idea into a practical application thereof. 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims amount to no more than mere instructions to apply the exception using generic computer components, and gather data, which do not integrate the method of organizing human activity into a practical application.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as obvious over Hom et al. (US 2016/0284012 A1; hereinafter, "Hom").

Claims 1, 12, 20:
Pertaining to claim 1, Hom teaches the following:
A computer implemented method, comprising:
determining a target pattern for a target opportunity by applying a set of predefined functions to data collected in respect of the target opportunity to generate a respective set of target features that numerically represent the target opportunity, the target features including a plurality of different type of features (Hom, see at least [0034]-[0036] teaching e.g. “…a playbook [target pattern] can be defined for a strategic account in a particular sales period ( e.g. Q4 of2013 or any arbitrary year)… The assets can be associated with respective asset data objects in the data model… a sales manager ( e.g. another defined role) can be associated with one or more activities (e.g. Activity D, Activity E) defined in the playbook to be performed for opportunities generated from the assets worked on by the data analyst. These opportunities can be associated with respective opportunity data objects [data collected in respect of the target opportunity] in the data model… The guidance provided by a playbook can adjust based on the context of completed activities and the attributes of the object or objects to which the playbook applies. For example, a playbook for an opportunity might be defined as a "120 days in advance normal sales cycle" playbook. At 30 days ( or some other trigger time) from the expiration of the opportunity, the playbook can detect that insufficient progress (e.g. relative to some defined progress metric) [target features] has been taken…”);
selecting, based on a first subset of the set of target features, a set of similar opportunity patterns from a database of stored opportunity patterns, each of the stored opportunity patterns representing a respective closed opportunity as a respective set of opportunity features that numerically represent the respective closed opportunity, the opportunity features including the same types of features [as] [[at]] the target features (Hom, see at least Figs. 7-8 and [0039]-[0045] e.g.: a user may select all opportunities which were “closed”, to be included in a focus group for analysis, and the user may further filter by various common features, e.g. by client [a subset of features], by amount of quote delivered [another subset of features] where “amount is greater than $30,000”, etc…; also see again [0034]-[0036] e.g.: “…playbooks can be analyzed for success. In other words, one or more success metrics can be calculated for opportunities or types of opportunities handled using a play book. As an illustrative example, a resolution rate [a feature] for opportunities handled using the playbook can be compared to a resolution rate on similar opportunities including opportunities not handled using the playbook. In another example, another play book applied to one or more types of assets can be determined to have resulted in an average data quality metric [first feature]. This can be compared to a second [second feature] average data quality metric including assets not handled using the playbook…”);
comparing the selected set of similar opportunity patterns to the target pattern based on a second subset of the set of target features that are different types than the target features included in the first subset (Hom, again per at least [0036]: “…another play book applied to one or more types of assets can be determined to have resulted in an average data quality metric [first feature]. This can be compared to a second [second/different type of feature] average data quality metric including assets not handled using the playbook…”); and
generating feedback recommending a next action for the target opportunity based on the comparing (Hom, again see at least Fig. 4 and [0032]-[0036] teaching, e.g.: “…the playbook can detect that insufficient progress (e.g. relative to some defined progress metric) has been taken. In response [generated feedback], the original playbook can invoke a different playbook with a different set of activities, [or] the original playbook can include contingency logic that triggers the required different activities necessary to optimize the potential for successfully closing the opportunity…”; the difference between the teachings of the prior art and the limitation is that Hom, although he teaches his system responds [feedback] to invoke different activities necessary to successfully close the opportunity [recommending a next action for the target opportunity], Hom’s may not explicitly teach, in a single embodiment, that this is done based on his already mentioned comparison of his success metrics for opportunities handled using the playbook to those on similar opportunities including opportunities not handled using the playbook. However, the Examiner finds that because Hom’s “defined progress metric” requires some mechanism for initial definition, and Hom’s has been shown to teach comparison of such metrics, including resolution rate, for similar opportunities, ostensibly for the purpose of refining a playbook and/or optimizing use of playbooks, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Hom’s comparison would be useful to establish his “defined progress metric” and therefore it would have been obvious to use such comparison to generate his response [feedback] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).

Claims 2, 13:
Hom teaches the above limitations upon which these claims depend. Furthermore, as shown, Hom teaches the following:
… wherein the stored opportunity patterns are [each] respectively generated by applying the same set of predefined functions applied to the data collected in respect of the target opportunity to data collected in respect of each of the respective closed opportunities (Hom, see at least [0034]-[0037]: e.g.: “…Consistent with some implementations of the current subject matter, focus categories can be used to group types of opportunities. This grouping of opportunities can be used to apply one or more relevant types of playbook. For example, a customer satisfaction focus category can have a defined customer satisfaction play book, while a strategic customer category can have a strategic customer playbook. Playbooks can also be more or less narrowly defined than at the focus category level. For example, a play book can be invoked based on any set of criteria relevant to the opportunity, and these criteria can optionally be applied against attributes of various data objects in the recurring revenue asset data model that relate to an opportunity (or to other types of scenarios to which playbooks can be applied…”).

Claims 3, 14:
Hom teaches the above limitations upon which these claims depend. Furthermore, as shown, Hom teaches the following:
…wherein the target features and the opportunity features each include types of features that are static features and types of features that are dynamic features, wherein static features represent properties that are expected to remain the same over a duration of an opportunity and dynamic features represent properties that are expected to change over the duration of the opportunity (Hom, see at least Fig. 4, showing “a view of features” of a playbook “activity screen” where per [0032], “…to the right of the activity stream display 402 in FIG. 4, a playbook section 404 can include configurable, recommended next best actions that are contextually related to an opportunity sales stage, etc… The guidance and suggested next activities can be dynamically modified by the play book based on context derived from one or more data objects in a recurring revenue asset data model that are participating in the playbook…”; the features, e.g.: “contact” is static and expected to remain the same over a duration of the sales opportunity but the “recommended best practices” and “suggestions”, etc… are dynamic as they are expected to change based on changes to other data objects because “suggested next activities can be dynamically modified by the play book based on context derived from one or more data objects”; see also [0040]-[0042]).

Claims 4, 15:
Hom teaches the above limitations upon which these claims depend. Furthermore, as shown, Hom teaches the following:
…wherein the first subset of the set of target features includes one or more static features, and the second subset of the set of target features includes one or more dynamic features  (Hom, again see Figs. 4, 7-8 and [0032] and [0039]-[0042] as noted supra; e.g.: a user may select all opportunities which were “closed”, to be included in a focus group for analysis, and the user may further filter by various common features, e.g. by client [a subset of features- a static feature], by amount of quote delivered [another subset of features – dynamic features] where “amount is greater than $30,000”, or by sales period [a dynamic feature], etc…”).

Claim 5:
Hom teaches the above limitations upon which these claims depend. Furthermore, as shown, Hom teaches the following:
The method of claim 4 wherein the first subset of the set of target features excludes dynamic features (Hom, again see Figs. 4, 7-8 and [0032] and [0039]-[0042] as noted supra; e.g.: a user may select all opportunities which were “closed”, to be included in a focus group for analysis, and the user may further filter by various common features, e.g. by client [a subset of features- a static feature], etc…”).

Claims 6, 17:
Hom teaches the above limitations upon which these claims depend. Furthermore, as shown, Hom teaches the following:
… wherein the target opportunity exists between an enterprise organization and an account organization (Hom, see at least [0062] teaching, e.g.: “”The term "client" is used herein to refer to a commercial entity [enterprise organization] that employs features or functions of a recurring revenue management system provided or supported by a recurring revenue management vendor or service provider. Effectively, as used herein, the client is a commercial entity that is a customer of the recurring revenue management vendor or service provider. The client commercial entity in turn has customers [account organization] to whom the client has sold and/or wishes to sell or renew recurring revenue assets, etc…”; and per [0029] teaching e.g.: “Opportunities can be displayed in a sales stage section 202 grouped by the current sales stage of each opportunity (e.g. quote requested, quote delivered, closed sale, no service, not contacted, contacted, etc.) to show the number of opportunities in each sales stage and the value of the opportunities assigned to that sales stage. A user can navigate to all opportunities currently within a specific sales stage by clicking on the sales stage name or on some other user interface navigation element.” and per [0065]: “…For example, external client systems can include customer relationship management (CRM) systems, enterprise resource planning (ERP) systems, business intelligence (BI) systems, calendar and contact systems or databases, customer service systems, inventory systems, accounts receivable systems, sources of customer usage and engagement information, and the like….”), and the dynamic features include features that measure a pattern of communication between the enterprise organization and an account organization at different defined stages during a duration of the target opportunity (Hom, again per at least [0029]: “Opportunities can be displayed in a sales stage section 202 grouped by the current sales stage of each opportunity (e.g. quote requested [a pattern of communication], quote delivered, closed sale, no service, not contacted, contacted, etc.) to show the number of opportunities in each sales stage and the value of the opportunities assigned to that sales stage. A user can navigate to all opportunities currently within a specific sales stage by clicking on the sales stage name or on some other user interface navigation element…”).

Claims 7, 18:
Hom teaches the above limitations upon which these claims depend. Furthermore, as shown, Hom teaches the following:
…wherein comparing the selected set of similar opportunity patterns to the target pattern comprises comparing patterns of communications for the target opportunity with patterns of communication for the selected set of similar opportunity patterns during the same stages (Hom, see Figs. 2 and 3 and again at least [0029]-[0031], teaching e.g.: “Opportunities can be displayed in a sales stage section 202 grouped [selected set] by the current sales stage of each opportunity (e.g. quote requested [a pattern of communication], quote delivered, closed sale, no service, not contacted, contacted, etc.) to show the number of opportunities in each sales stage and the value of the opportunities assigned to that sales stage. A user can navigate to all opportunities currently within a specific sales stage by clicking on the sales stage name or on some other user interface navigation element…”.

Claim 9:
Hom teaches the above limitations upon which these claims depend. Furthermore, as shown, Hom teaches the following:
The method of claim 1 wherein generating feedback recommending a next action comprises sending a message through a network to a remote feedback interface that can be accessed by a user (Hom, see at least Figs. 1, 3 and 9 and [0026]-[0031] regarding “tasks” [messages] provided to the user via a dashboard [feedback interface]; e.g.: “…The pending tasks section 104 can include a visual depiction of activities that are pending or that require attention or other interaction from the user. Tasks assigned to the user that have a dependency on or otherwise require the user to take action can be summarized here. The pending tasks can be grouped using one or more common features; where FIG. 3 shows a screenshot view 300 illustrating features of a drill-down screen reachable by selection of one of the focus categories in the focus category section 106 of the dashboard [remote feedback interface] shown in FIG. 1. The drill down can include a list of opportunities that fit within the focus category. Each opportunity can include further detail regarding that opportunity as well as navigation links to allow the sales representative user to access additional information, task screens, etc. related to that opportunity)

Claim 10
Hom teaches the above limitations upon which these claims depend. Furthermore, as shown, Hom teaches the following:
The method of claim 1 comprising selecting the set of pre-defined functions from a group of pre-defined functions based on characteristics of the target opportunity (Hom, see Fig. 12 and [0055]-[0056] teaching e.g.: “…At 1202, a computing system compares attributes of one or more data objects associated with an opportunity (e.g. a renewal sales opportunity) to a set of defined characteristics for a play book. The playbook includes a configurable set of actions [functions] to be performed by one or more users to bring the opportunity to a successful resolution…”).

Claim 11
Hom teaches the above limitations upon which these claims depend. Furthermore, as shown, Hom teaches the following:
The method of claim 1 wherein the target opportunity is an open opportunity and the method is performed during a duration of the open opportunity (Hom, see at least [0007] e.g.: “…The playbook includes stages and sub-stages of a renewal sales process to guide a user through a sequence of suggested next steps for moving the renewal [open] sales opportunity toward a successful closing…”; the client of the commercial entity has the option of renewing or not and thus the opportunity is “open” before renewal is agreed upon and the sale is “closed”).

Claims  8 and 19 are rejected under 35 U.S.C. 103 as obvious over Hom et al. (US 2016/0284012 A1; hereinafter, "Hom") in view of Srinivasan et al. (US 2011/0196716 A1; hereinafter, "Srinivasan").

Claims 8, 19:
Although Hom teaches the above limitations upon which these claims depend, Hom may not teach the nuance as recited below. However, regarding this feature, Hom in view of Srinivasan teaches the following:
…wherein selecting a set of similar opportunity patterns comprises performing a k-nearest neighbor algorithm to select the k-nearest opportunity patterns based on the first subset of the set of target features and the same-type features of the opportunity patterns of the closed opportunities (Srinivasan, see at least [0024]-[0025] teaching, e.g.: “…the lead qualification system may train a lead experience classifier to classify leads based on the qualification. The classification may result in a continuous lead score between 0 and 1.0 or in discrete categories such as highly qualified, qualified, marginally qualified, and not qualified. To train the lead experience classifier, the lead qualification system may input training data that includes, for each customer of the sales organization, attributes [features] of that customer along with an experience score, which may range between 0 and 1.0 with 1.0 indicating the most favorable experience... The lead qualification system may initially cluster the customers of the sales organization using a clustering technique such as a k-nearest neighbor algorithm. Each cluster may be assigned a centroid feature vector representing the cluster and a cluster experience score. To generate an experience score for the potential customer, the lead qualification system identifies the cluster with the minimum distance between the feature vector of the potential customer and the centroid feature vector and uses the cluster experience score of that cluster as the experience score for the potential customer…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Srinivasan (directed towards use of a k-nearest neighbors algorithm to cluster customer sales leads) which is applicable to a known base device/method of Hom (who already allows a user to select a group of sales leads, called a focus group, within different sales stages such as “quote delivered” or “closed sale” [closed opportunities] – called a focus group, with which he may compare metrics of a current target sales lead) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Srinivasan to the device/method of Hom because Hom and Srinivasan are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622